                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:17-CR-00180-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                               ORDER
ERNEST KEITH, JR.,                     )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s pro se Motions to Delay Payments of

Restitution, Doc. No. 66, and to Reduce or Terminate Supervised Release, Doc. No. 67. As to

restitution, Defendant summarily asserts that he has no income or financial resources to make

restitution payments at this time. See Doc. No.66. And, as to supervised release, Defendant asserts

he is a “low public safety risk” because he has “no intentions to commit further crime[s]” and has

“knowledge to follow protocols, rules, and procedures.” Doc. No. 67. Because Defendant is acting

pro se, the Court has liberally construed these allegations in his favor. Even so, the Court declines

to grant the requested relief based on these unsubstantiated assertions.


                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motions to Delay Payments of

Restitution and to Reduce or Terminate Supervised Release, Doc. Nos. 66–67, are DENIED.

                                              Signed: June 29, 2020




      Case 3:17-cr-00180-MOC-DSC Document 68 Filed 06/29/20 Page 1 of 1
